— In an action for ejectment of a contract vendee from real property and to recover money damages, plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Dutchess County (Dachenhausen, J.), entered October 29, 1982, as, upon reargument, adhered to so much of its original determination, by order entered July 15, 1982, as granted defendants’ motion to dismiss the complaint with respect to defendant Daniel Daly. Order entered October 29, 1982 reversed insofar as appealed from, with costs, so much of the order entered July 15, 1982 as granted the motion to dismiss with respect to defendant Daly is vacated and the motion to dismiss is denied as to him. There is a triable issue of fact as to whether Daniel Daly should be considered a partner by estoppel of defendant Conservation and Preservation Association (see Mulvey v Hamilton, 57 AD2d 995, mot for Iv to app dsmd 43 NY2d 847; Sitchenko v Di Resta, 512 F Supp 758). Mollen, P. J., Titone, Weinstein and Rubin, JJ., concur.